Citation Nr: 1037781	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  03-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for lumbar spine injury with degenerative changes and 
degenerative disc disease.

2.  Entitlement to service connection for a left leg disability 
claimed as secondary to the service-connected lumbar spine injury 
with degenerative changes and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and M.F.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Oakland, 
California regional office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran and M.F. testified at a hearing before 
the undersigned Veterans Law Judge at the RO in July 2004.  This 
matter was previously before the Board and was remanded in 
September 2005.

In September and December 2008, the Veteran submitted additional 
evidence and argument along with a signed waiver of RO review of 
this additional evidence and argument.  Therefore, the Board's 
consideration of this evidence and argument in the first instance 
does not result in any prejudice to the Veteran.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for a total disability rating based on 
individual unemployability (TDIU), whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.  The claims file reflects that the Veteran 
alleges that he is unemployable based on his service-connected 
lumbar spine disability; however, during the course of this 
appeal, entitlement to TDIU was denied by the RO in a March 2003 
rating decision, and the Veteran has not appealed this decision.  
The matter of entitlement to a TDIU will be addressed in the 
REMAND portion of this decision, below.

The issue of entitlement to a disability rating in excess of 20 
percent for lumbar spine injury with degenerative changes and 
degenerative disc disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's left leg sciatica is etiologically related to his 
service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for left 
leg sciatica have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is granted in this decision, further discussion of how VA 
complied with those laws is unnecessary.


Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a). 

A January 2002 private medical record reflects that the Veteran 
complained of low back and left lower extremity pain.  On 
examination, the Veteran had full strength of both lower 
extremities with full deep tendon reflexes bilaterally and no 
sensory deficit.  Straight leg raising testing was negative.

A February 2002 MRI showed mild to moderate diffuse disc bulge at 
L5-S1 and more to the left than right which caused left neural 
foraminal stenosis.  There was no spinal canal stenosis and right 
neural foramen was normal.  There was a mild diffuse disc bulge 
at L4-L5 without evidence of neural foraminal or spinal canal 
stenosis.

An April 2002 VA fee-basis examination report shows that the 
Veteran reported excruciating pain of the lower back and left 
leg.  On examination, there was some tenderness to palpation in 
the paralumbar area.  He described some painful motion.  He could 
flex to 95 degrees, extend to 20 degrees, bilaterally lateral 
flexion to 25 degrees and rotate bilaterally to 30 degrees.  
There was tenderness at the extremes of range of motion.  There 
was no weakness and no muscle spasm.  Straight leg raising 
testing was negative bilaterally.  There was no fatigue, 
weakness, lack of endurance, or incoordination.  The Veteran did 
complain of diffuse pain on palpation of the left leg.  The 
Veteran's posture and gait were normal and there was no 
limitation of function of standing or walking.  His sensation of 
the lower extremities was grossly intact and his reflexes were 
normal.  The examiner noted that there was no sign of 
radiculopathy on evaluation.  The examiner noted that he did not 
appreciate any foot drop.

A June 2002 VA CT scan showed lumbarization of S1 and severe 
facet degenerative disease at the S1-2 level with medially 
directed ostophytes on the left encroaching on and stenosing the 
left S1 neural foramen.  The central canal was adequately patent 
and the other lumbar foramina were widely patent.

A July 2002 letter from C.L., M.D., shows that the Veteran was 
followed by neurosurgery service for his back pain and that the 
Veteran had progressive back pain and left leg pain since his 
1986 injury.  The author noted that radiological findings showed 
severe degenerative spinal disease in the lumbar spine and that 
the Veteran had chronic debilitating back pain with left leg 
weakness and pain which affected his life style and capability to 
work.  The author noted that the Veteran would be a good 
candidate for vocational rehabilitation to train him in a non-
physical field of employment.

A September 2002 VA examination report shows that the Veteran 
reported severe low back and left leg pain.  The examiner noted 
that although the Veteran has presented with low back pain on an 
ongoing basis, no significant physical findings have ever been 
established.  On physical examination, the Veteran appeared 
healthy and muscular and was noted to be comfortable during the 
appointment.  There was no guarding of trunk motions noted during 
the interview.  There were no gait abnormalities, although the 
Veteran walked with a slow gait.  During dressing and undressing, 
he made an expression of pain.  The lumbar lordosis was noted to 
be normal.  During standing, both shoulders were level and both 
iliac crests were essentially level.  There was only a mild 
degree of thoracolumbar scoliosis.  There was no muscle spasm 
present.  On range of motion testing, the Veteran only moved a 
few degrees in any direction and expressed pain.  He stated that 
he could not bend any further.  The Veteran had normal deep 
tendon reflexes of the knees and ankles and no obvious muscle 
atrophy was noted in the lower extremities.  On sensory testing, 
the Veteran complained of decreased sensation over the whole of 
the lower extremities.  On motor power testing, the Veteran did 
not make a good effort on any muscle testing of the left leg, due 
to complaints of pain.  The examiner noted that this lack of 
effort made it difficult to test motor strength.  The examiner 
expressly noted that he did not observe any foot drop on 
ambulation.  The examiner noted that the sensory impairment was 
not of any dermatomal nature and that sensory examination was 
always subjective.  On straight leg raising, when done in the 
supine position, the Veteran resisted any movement of the left 
lower extremity.  However, during sitting, straight leg raising 
was negative.

The examiner noted that the only radiologic finding of any 
significance is from February 2002 and shows disk space narrowing 
at the L4-L5 level, with possible neuroforaminal narrowing.  The 
examiner noted, however, that after examining the x-ray images, 
he did not see significant degenerative disc disease even at this 
level.  He noted there was a probability of neuroforaminal 
narrowing causing S1 radiculopathy; however, no other objective 
findings, such as changes in deep tendon reflexes or muscle 
atrophy, point to that diagnosis.  Thus, the examiner noted that 
the cause of the Veteran's pain was uncertain and he noted that 
although there was the probability of S1 radiculopathy and also 
the possibility of chronic pain syndrome, there were many, many 
conflicting findings in this case.

An October 2002 EMG study concluded that there was no 
electrodiagnostic evidence for nerve or nerve root injury.

A February 2004 MRI shows either disc herniation and/or 
osteophyte formation obscuring the left exiting foramen at what 
appears to be the L5-S1 level or L6-S1 level if there is an 
anatomic variant.  Sagittal images strongly suggest the presence 
of a large disc component within the left exiting foramen.  Also, 
some effacement of the anterior margin of the thecal sac is 
present.

2002, 2003, 2004, and 2005 VA treatment records show continued 
complaints of low back and left leg pain.

A June 2005 anesthesia pain clinic consultation report reveals 
that the Veteran described constant low back and left leg pain.  
A June 2005 MRI shows impingement on the left L5 nerve root in 
the foramen with moderate circumferential canal narrowing 
secondary to bilateral spondylolysis and grade 1 
spondylolisthesis.

A June 2005 private EMG report shows that nerve conduction 
studies of the left lower extremity were normal and that EMG 
study of selected muscles involving the L2-S1 myotomes did not 
show any active or chronic denervation changes.  The 
interpretation was that it was a normal study with no 
electrophysiological evidence for a mononeuropathy, 
polyneuropathy, or left lumbosacral radiculopathy involving the 
L2-S1 nerve roots.  

An August 2005 physical medicine consultation report reflects 
that the Veteran continued to report extreme low back and left 
leg pain.  Examination of lower extremities showed intact 
sensory, normal strength, deep tendon reflexes full at knees and 
ankles, and pain with straight leg raising testing.

A May 2006 VA examination report reflects that the Veteran 
reported constant, severe pain (10 out of 10) and use of a cane 
as a walking aid.  He complained of foot drop on the left side 
and of left leg weakness and numbness.  The examiner noted that a 
September 2004 CT showed evidence of large disk herniation at the 
L5-S1 and grade 1 spondylolisthesis at that level and these 
findings were said to correlate well with the MRI findings from 
June 2004.  June 2002 x-ray images showed normal lordotic 
curvature with no evidence of any significant spondylolisthesis.  
The examiner noted that even with S1 radiculopathy, the 
neurologic impairment that was observed on the left side as 
generalized weakness and loss of sensation was not compatible 
with any known radiological or EMG findings or objective clinical 
findings.  The examiner noted that as the Veteran contends that 
he is in the maximum amount of pain possible from his disability 
at all times, there is no history of flare-ups.

On physical examination, the Veteran stood up several times to 
relieve his pain.  In spite of the Veteran's allegation of pain 
at a level 10 out of 10, the examiner noted that he appeared to 
be comfortable.  The Veteran was able to walk without his cane, 
but it was at a very slow pace.  No foot drop was noted.  Range 
of motion testing was said to be very painful.  The Veteran 
expressed pain with any testing maneuver or any motion of the 
lumbosacral spine and he moved only a few degrees in any 
direction upon instruction to move parietal or do right or left 
lateral bending or trunk rotation or extension.  Neurological 
testing was within normal limits except for positive straight leg 
raising test results on the left leg.  The Veteran had 
generalized weakness of the left leg, but this was due to lack of 
effort, due to pain or otherwise.

The examiner summarized that the Veteran had chronic low back 
pain with CT and MRI findings of disk herniation at L5-S1 level 
with left-sided neural foraminal narrowing, with no objective 
evidence for motor atrophy or any deep tendon reflex abnormality.  
The Veteran alleged excruciating pain at all times and almost no 
physical activity.  He moved only a few degrees when requested to 
move for range of motion testing, but the examiner noted that 
this level of limitation to range of motion was not consistent 
with x-ray or MRI findings.  The examiner added that the EMG 
findings that were done after the last evaluation in October 2002 
were negative for radiculopathy.  There was no observed left foot 
drop.

A separate May 2006 VA examination report reflects that the 
Veteran reported low back and left leg pain.  On physical 
examination, the Veteran's left leg examination was severely 
limited by what the examiner interpreted as low back pain.  There 
did not appear to be any obvious motor strength dysfunction, but 
the participation with the examination was severely limited by 
what the Veteran stated was low back pain and numbness in his 
left leg.  Sensory examination was somewhat inconsistent but the 
examiner opined that there may be a mild left peroneal neuropathy 
with this nerve distribution being somewhat decreased to pinprick 
as compared to the right.  Reflexes were normal.  There was no 
evidence of ataxia.  The Veteran ambulated with a cane secondary 
to low back pain.  The examiner noted that EMG test results from 
October 2002 revealed no electrodiagnostic evidence for nerve or 
nerve root injury.  The nerve conduction studies of the sensory 
and motor nerves of the peroneal, tibial and sural nerves were 
reported as normal.  The examiner also noted the February 2004 
MRI results, including a suggestion of a large disc component 
within with left exiting foramen with some effacement of the 
anterior margin of the thecal sac with mild posterior compression 
at L5-S1 or L6-S1.  

The assessment was chronic low back pain.  With respect to left 
leg radicular symptoms, the examiner noted that the Veteran's 
2002 EMG results were essentially unrevealing.  He noted that the 
2004 MRI mentions some type of disc bulge affecting the L5-S1 
root, which could cause his current left lower extremity 
symptoms.  Based on the available information, the examiner 
opined that the Veteran had additional at least mild to moderate 
symptomatology affecting the left sciatic nerve, which he opined 
was separate from the original injury to the lumbar area and 
coccyx level.

A November 2006 VA examination report reveals that the Veteran 
described radiating left leg pain and some numbness.  Physical 
examination results were within normal limits, except that on 
strength testing of the left lower extremity, the Veteran 
complained of pain.  The examiner commented that there was no 
evidence of sciatica on examination and that the Veteran's 
sciatic nerve function seemed to be intact, even though the motor 
examination was limited by the Veteran's lack of cooperation 
secondary to pain.  The examiner opined that this fit with a 
possible L5 radiculopathy.  An addendum to this examination 
report reveals that the examiner's opinions did not change based 
on review of the Veteran's claims file.

The July 2007 MRI report reflects that the impression was L5-S1 
disc disease.

The October 2007 VA examination report reflects that the May 2006 
VA examiner was asked to review the Veteran's claims file and re-
examine the Veteran and comment on whether review of the file 
changed his opinion provided in May 2006.  The examiner noted 
that the Veteran reported that he had slightly more pain around 
his buttocks, but other than that, his clinical picture was the 
same as he reported in May 2006.  The examiner noted that the 
most recent x-ray images of the Veteran's spine were from May 
2006 and that they showed sclerotic facet joints at L6-S1 level, 
reflecting that the Veteran has extra lumbar vertebra, but that 
no other significant abnormalities were noted.  The examiner did 
note that on some previous radiology reports, there was some 
question of spondylolisthesis, but that this diagnosis was not 
confirmed by examination.

The Veteran alleged that his pain radiated down the left lower 
extremity all the time.  The Veteran described his pain as 10 out 
of 10, in terms of severity.  The diagnosis was degenerative 
joint disease of the lumbosacral spine with disc herniation at 
L5-S1 level by computed tomography (CT) and MRI with some neural 
foramen encroachment, however, without any objective evidence for 
neuropathy.

An October 2007 letter from M.F., who identifies herself as 
having known the Veteran for the past 10 years and having been 
domestic partners, on and off, during this time.  M.F. also 
indicates that she is a registered nurse.  She notes in the 
letter that the Veteran has gone to the emergency room because of 
his pain which he suffers on a daily basis.  She alleges that the 
Veteran was unable to move around at certain times, but tossed 
and turned with broken sleep at night, moaning from the agony of 
his pain, all through the night, every night.  She indicates that 
she has experience in dealing with patients and that the 
Veteran's pain is real.

An October 2007 letter from J.A. indicates that she is with the 
"Graduate School of Psychology, New College of California" and 
that she has known the Veteran on a professional level for some 
time as he has come to her to discuss solutions to the current 
crisis he is experiencing due to extreme physical and financial 
hardship.  J.A. does not indicate her professional qualifications 
at any time in the letter, nor does she define the professional 
relationship she has with the Veteran.  Nevertheless, J.A. 
indicates in the letter that she has witnessed the Veteran try to 
perform normal tasks and that the result of this effort was 
"excruciating pain."

July 2008 private medical records reflect that the Veteran 
complained of low back pain for many years with radiating pain in 
the left lower extremity with occasional numbness and tingling.  
On examination, the Veteran had positive straight-leg raise test 
results on the left side at 45 degrees.  Additional July 2008 
private medical records show similar complaints by the Veteran 
and positive straight-leg raise test results on the left side at 
50 degrees.  His lumbar spine showed normal lumbar lordosis.  
There was no muscle wasting in his lower extremities.  Motor 
examination revealed give-way weakness in the left foot 
dorsiflexor and knee extensor, graded 4.  The rest of the muscle 
was within normal limits.  His gait was somewhat antalgic and he 
utilized a single point cane.  The examiner reviewed the July 
2007 magnetic resonance imaging (MRI) and said that it showed 
spondylolysis at the L5 level with grade 1 spondylolisthesis L5-
S1 with foraminal narrowing at the left L5-S1 level.  The 
diagnoses were:  1) chronic low back pain, and 2) Grade 1 
spondylolisthesis L5-S1 with recurrent left L5 distribution 
radiculopathy.

A September 2009 medical opinion from K.P., M.D., shows that the 
physician thoroughly reviewed the Veteran's medical records.  The 
physician opined that the Veteran does have a current left leg 
disability due to severe left leg pain.  The diagnosis was 
sciatica.  The physician opined that the Veteran has a likely 
diagnosis of left L5 radiculopathy causing his symptom of 
sciatica, although it was not definite from the data because, 
although the Veteran's subjective description of pain best fits 
this diagnosis, there is no definite clinical evidence of 
radiculopathy.  The physician noted that the Veteran's physical 
examinations have been difficult to interpret because at times 
the Veteran showed elaborated weakness and sensory changes, 
probably secondary to pain, but at times his neurological 
examinations have been reported as normal.  The physician 
explained that the Veteran does not have diminished patellar or 
Achilles tendon reflexes, but these reflex changes would not be 
expected with an L5 radiculopathy.  The physician noted that the 
Veteran's last electromyography (EMG) studies in 2002 and 2005 
did not show evidence of radiculopathy; however, the paraspinous 
muscles were not studied (which potentially could have shown 
denervation changes on EMG), and even in the setting of a proven 
compressive radiculopathy, EMG tests are conclusive in only about 
2/3 of the cases.  Nevertheless, the Veteran's numerous imaging 
studies show compression of the left L5 nerve root, and are 
strongly suggestive that L5 radiculopathy is the cause of his 
sciatica.

The physician further explained that it is more likely than not 
that the Veteran's diagnosis of sciatica, and his diagnosis of 
likely L5 radiculopathy, is caused by his service-connected low 
back injury.  The physician added that although there were other 
possible causes of the Veteran's sciatica, the most likely cause 
of the Veteran's sciatica is from nerve root compression 
secondary to his service-connected herniated disc and 
degenerative lumbar spine changes, as demonstrated on numerous 
imaging studies.  

The physician elaborated that there is wide variability in the 
distribution and severity of pain in patients with lumbar disc 
herniations, and neither the size of the disc displacement nor 
the amount of nerve compression correlate well with the Veteran's 
pain.  Individuals with herniated disc have a wide range of pain 
complaints, not all clearly the result of direct nerve 
compression.  Patients with herniated disc may develop "referred 
pain" secondary to "discogenic" pain, with irritation to the 
nerves of the annulus fibrosis of the disc itself.  The physician 
concluded that, regardless of the exact mechanism, it was his 
opinion that the Veteran's sciatica is more likely than not 
caused by his service-connected low back injury with degenerative 
changes and degenerative disc disease.

The Board notes that the bulk of the evidence of record has been 
inconsistent on the issue of whether the Veteran has a 
neurological disability of the left lower extremity.  Some 
examination reports note neurological manifestations while others 
state that the Veteran has no objective neurological 
abnormalities.  In September 2009, the Board obtained an expert 
medical opinion to reconcile the conflicting evidence and provide 
an opinion on the etiology of the Veteran's left leg complaints.  

The September 2009 medical report from K.H., M.D., addresses the 
etiology of the Veteran's complaints of left leg pain, weakness, 
and numbness.  This report reflects that the physician thoroughly 
reviewed the Veteran's claims file and studied the previous 
conflicting medical evidence.  The physician stated that, 
although the evidence is inconsistent on the matter, it was his 
opinion that the Veteran had a likely diagnosis of left L5 
radiculopathy that was causing sciatica in his left leg.  He 
noted that the Veteran's sciatica was most likely caused by nerve 
root compression secondary to the Veteran's service-connected 
herniated disc and degenerative lumbar spine changes.  Therefore, 
after resolving any benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran has left leg sciatica as 
secondary to his service-connected lumbar spine disability.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left leg sciatica is 
granted.


REMAND

In light of the grant of service connection for left leg 
sciatica, the Board finds that the issue of entitlement to a 
disability rating in excess of 20 percent for lumbar spine injury 
with degenerative changes and degenerative disc disease must be 
remanded for reconsideration by the AOJ.  

As explained above, the Veteran's left leg sciatica is caused by 
his service-connected lumbar spine disability, specifically by a 
bulging disc, which is a manifestation of intervertebral disc 
syndrome (IVDS).  The rating criteria for lumbar spine 
disabilities include symptoms of IVDS.  

Therefore, the Board finds that the determination of whether a 
higher rating is warranted for the Veteran's lumbar spine 
disability is inextricably intertwined with the AOJ's 
determination of how to rate the Veteran's newly service-
connected left leg sciatica.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should readjudicate the issue of 
entitlement to a higher disability 
rating for service-connected lumbar 
spine injury with degenerative changes 
and degenerative disc disease in light 
of the grant of service connection for 
left leg sciatica.

2.	If the desired benefits are not granted 
to the Veteran's satisfaction, an SSOC 
should be furnished to the Veteran, and 
the appropriate time period within which 
to respond should be provided.

3.	The veteran has indicated that his 
service connected disabilities, 
including his newly service connected 
left leg disability have presented a 
significant obstacle to employment.  
Entitlement to individual 
unemployability may be considered an 
element of an increased rating claim.  
In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim 
may be part of an increased rating claim 
when such claim is raised by the record.   
Hence, the RO should contact the Veteran 
to clarify whether he is seeking a TDIU 
proving him an application therefor.  If 
the Veteran is seeking a TDIU, this 
claim should be developed and 
adjudicated as part and parcel of his 
increased rating claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


